DETAILED ACTION
	This Office action details a final action on the merits for the referenced application No.  Claims 1-23 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 24-34 are cancelled.

Response to Amendment
	The amendments filed on 23 Feb. 2022 have been entered.
The declaration under 37 CFR 1.130(a) filed on 23 Feb. 2022 is sufficient to overcome the rejection of claims based upon Zhang et al. (Lab Chip; published 2018).

Response to Arguments
	In view of Applicants affidavit, the rejection of claims 1-3, 5-6, 9-11, 13-15, and 23 under 35 USC 102(a)(1) as being anticipated by Zhang et al. (Lab Chip; published 9 Apr. 2018) is withdrawn.
	In view of Applicants affidavit, the rejection of claims 1-6, 9-15, and 23 under 35 USC 103 as being unpatentable over Zhang et al. (Lab Chip; published 9 Apr. 2018), in view of Yu et al. (Anal. Chem.; published 2001) is withdrawn.
	In view of Applicants affidavit, the rejection of claims 1-15, and 23 under 35 USC 103 as being unpatentable over Zhang et al. (Lab Chip; published 9 Apr. 2018), in view of Ianovska et al. (Dissertation-University of Groningen; published 2018) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009) for the reasons cited in the Office action filed on 2 Aug. 2021.

Claims 1-6, 9-12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009), in further view of Yu et al. (Anal Chem.; published 2001) and Chen et al. (MEMS IEEE; published 2014) for the reasons cited in the Office action filed on 2 Aug. 2021.

Claims 1-6, 10-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009), in further view of Ball et al. (US 2010/0113762 A1; published 6 May 2010) for the reasons cited in the Office action filed on 2 Aug. 2021.

Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009), in further view of Ianovska (Dissertation-University of Groningen; published 2018) for the reasons cited in the Office action filed on 2 Aug. 2021.

s 1-6, 10-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009), in further view of Lee et al. (US 2008/0281090 A1; published 13 Nov. 2008) and Hanagata et al. (US 9,492,826 B2; issued 15 Nov. 2016) for the reasons cited in the Office action filed on 24 Aug. 2021.
	

Claims 1-6, 10-11, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2005/0232861 A1; published 20 Oct. 2005), in view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009), and Hanagata et al. (US 9,492,826 B2; issued 15 Nov. 2016), in further view of Strydom et al. (Dissertation-Nelson Mandela University; published 2017) for the reasons cited in the Office action filed on 24 Aug. 2021.

Applicants Arguments
	Applicants assert that Buchanan never discloses a concentration module which is capable of concentrating [18F]fluoride that is provided in a dilute solution of [18O]water.  The concentration module produces concentrated [18F]fluoride by using PDMS pillars.  The microreactor of Buchanan is incapable of concentrating the [18F]fluoride as it lacks pillar structures.  The gap in the Pillars in Chen is about 60 µm.  As shown in Fig. 2C such a gap is incapable to trap anion exchange microparticles.  Chen teaches the removal of alumina particles.  In Buchanan the purification process is never performed on the same microchip as for the synthesis process (Fig. 14), regardless that the concentration process is never taught or suggested as being on the microchip.

Applicant's arguments filed 23 Feb. 2022 have been fully considered but they are not persuasive. Buchanan does disclose a concentration module 114 capable of concentrating the 18F]fluoride.  Instant claim 1 does not require a trapping mechanism comprising a row of pillars with a predefined gap.  Instant claim 1 only requires that the concentration module is configured to concentrate a radioactive reagent from a radioactive reagent mixture.  At [0109] and Fig. 14, Buchanan teaches that concentration module is integrated into the device.  The radioactive isotope in the target liquid is introduced into the device and allowed to flow across the ion exchange resin and into the microchannel 116.  The radioactive isotope remains ionically bound to the resin while the liquid flows through the microchannels.  It is clear from the description in at [0109] that the concentration module in Buchanan is capable concentrating a radioactive reagent such as [18F]fluoride in [18O]water by ionically binding to the radioactive agent such as [18F]fluoride while the [18O]water passes to a collection vessel.  At [0054], [0114], and example 3, Buchanan teaches specifically teaches trapping F-18 by ion exchange.  
Buchanan teaches and makes obvious a purification module in fluidic communication with the reactor chamber configured to purify the radiotracer.  At [0106], Buchanan teaches integration of solid phase extraction into the microreactor.  This will allow continuous flow product purification in much smaller volume with greatly improved reliability.  Additionally, by utilizing the electric potential and viscous drag differences of unlike molecules, constituents can be separated and concentrated in a microfluidic channel.  
	Steel teaches and motivates a device for synthesizing a radiotracer comprising a microfluidic chip advantageously comprising a concentration module, a reaction chamber, and a purification module.  At [0062] and Fig 8, Steel teaches a single microchip providing a microchannel having a first resin chamber for 18F-phase transfer (concentration module), a labeling reactor (reaction chamber), and a second resin chamber for purification (purification module).  At [0063], Steel teaches the concentration of [18F]fluoride.  Applicants have not provided any evidence demonstrating the weirs in Steel are unsuitable for retaining the resin particles.  
18F]fluoride ion, solvent exchange, reaction, and product isolation.  Chen teaches the use of pillars to retain particles in the concentration and/or purification modules.  Fig. 2C only shows a photograph of anion exchange beads trapped inside a microchannel by about 10 µm gap PDMS pillars.  The instant specification does not teach or suggest that the pillars in Chen are unsuitable for trapping larger resin particle. At 286, Chen teaches that the same mixing and filtration methods are expected to be valid for other SPE resins and impurity removal, opening the door for complete on chip production.  Consequently, a person of ordinary skill in the art would have been motivated to optimize Chen’s pillars and their gap distance so that they are advantageously suitable for retaining SPE resin in order to advantageously enable complete on-chip production.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618